Moncure, P.,
delivered the judgment of the court: The court is of opinion that for reasons stated in *61the cases of Martin v. Snowden, trustee, Bennett v. Hunter, Portner & Recker v. Cazenove, 18 Gratt. 100; and Turner v. Smith, &c., Id. 830, which'rule this case, there is no error in the said judgment. Therefore, it is considered that the same he affirmed, and that the defendant recover of the plaintiff thirty dollars damages, and also his costs by him about his defence in this behalf expended; which is ordered to be certified, &c.
Erras, J., dissented.
Judgment appirmed.